The plaintiff in error, hereinafter called defendant, was convicted in the county court of Okmulgee county of manufacturing intoxicating liquor, and was sentenced to pay a fine of $100 and to serve 60 days in the county jail.
Judgment was rendered October 28, 1931, and the appeal lodged in this court in February, 1932. No briefs in support of the appeal have been filed. An examination of the record discloses that the evidence is sufficient to sustain the judgment, and no jurisdictional nor fundamental error appears.
The case is affirmed.